UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1629


In Re:   CHARLES A. DAVIS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                     (5:11-cr-00032-RLV-DSC-1)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles A. Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles A. Davis petitions for a writ of mandamus seeking

an order setting aside his conviction and sentence or directing

the district court to set aside his conviction and sentence.                        We

conclude that Davis is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                     In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The    relief    sought    by   Davis    is   not   available      by    way   of

mandamus.        Accordingly,     we   deny    the   petition     for        writ   of

mandamus.        We also deny as moot Davis’ request for judicial

notice.     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented    in    the    materials

before    this    court   and   argument     would   not   aid   the    decisional

process.



                                                                 PETITION DENIED




                                        2